DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-9, 16-18 in the reply filed on 09/14/2021 is acknowledged.
Claims 1-9, 16-18 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of non-provisional nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,402,463. Although the claims at issue are not identical, they are not patentably distinct from each other because they merely replace or omit limitations that are obvious variants indicated by the underlined portions shown below.  It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the claims of the instant Application using slightly different wording, combination and sub combinations for the purpose to of extending an intentional usage for his/hers invention.  It is noted that “Omission of elements and its function 
Instant Application 16/514542
U.S. Patent No. 10,402,463
Claim 1 recites:
… the memory storing a knowledge base 
and executable instructions programmed to cause the at least one processor to: receive a workflow referencing a plurality of webpages of a website; 
direct a web browser to render, based on code corresponding to a URL, a webpage comprising a plurality of rendered elements; 




identify each rendered element of one or more of the plurality of rendered elements; 

(see claim 9)




















 and implement the action corresponding to each rendered element of the one or more rendered elements the action being effective to advance from one webpage of the plurality of webpages to another webpage by both autonomously filling forms and autonomously interacting with at least one of a button, checkbox, and pick list.

1. A method comprising: obtaining, by a robot executing on a computer system, a workflow; 


directing, by the robot, a web browser executing on the computer system to a URL referenced by the workflow; rendering, by the web browser based on webpage code corresponding to the URL, a webpage comprising a plurality of rendered elements; 

identifying, by the robot, each rendered element of one or more of the plurality of rendered elements 


and observing at least one of a feature and a characteristic of the webpage at the each location; mapping, by the robot, each rendered element of the one or more rendered elements with an element type selected from a closed set of element types stored within a knowledge base accessible by the robot; 

and implementing, by the robot, the action corresponding to each rendered element of the one or more rendered elements using a virtual system mouse executing on the computer system separately from the browser, the virtual system mouse being different from the virtual application mouse executing within the browser, wherein implementing the action corresponding to each rendered element of the one or more rendered elements comprises positioning the virtual system mouse over the each rendered element of the one or more rendered elements and at least one of (a) causing the virtual system mouse to click on the each rendered element of the one or more 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "most likely to lead towards the goal" in claim 2 and 5 is a relative term which renders the claim indefinite.  The term "most likely to lead towards the goal " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Further clarification is required to describe how the processor selects a particular action and how it is determined that the action leads to the goal or how the likelihood of the .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michael Schrenk (“WEBBOTS, SPIDERS, AND SCREEN SCRAPERS 2ND EDITION”, 2012).
Regarding claim 1, Schrenk discloses:
a system comprising: at least one processor; and memory operably connected to the at least one processor, the memory storing a knowledge base and executable instructions programmed to cause the at least one processor to: receive a workflow referencing a plurality of webpages of a website, at least by (page 232, Fig. 23-4, which is the received workflow referencing a plurality of webpages of a website, www.yahoo.com, www.google.com, www.bing.com, where the workflow is recorded as the user navigates the page, clicks on links, form entry, button press, etc.)
direct a web browser to render, based on code corresponding to a URL, a webpage comprising a plurality of rendered elements, 
 identify each rendered element of one or more of the plurality of rendered elements; select, from a set of possible actions, an action corresponding to each rendered element of the one or more rendered elements indicated by the workflow, at least by (page 234, which describes identifying a rendered link and the action of clicking the rendered link; Chapter 6, further describes how form and form elements are detected, rendered, such form elements and actions includes text boxes, text areas, select lists, radio controls, checkboxes, or hidden elements that are identified by text labels, see page 66, Sec. “Data Fields”), and can be filled out and submitted (e.g. action) bases on a defined workflow provided by a written script (see page. 72, Listing 6-11), such identification of these rendered elements leads to the user selecting corresponding scripts to act upon the rendered elements for automated action on the rendered elements.
and implement the action corresponding to each rendered element of the one or more rendered elements the action being effective to advance from one webpage of the plurality of webpages to another webpage by both autonomously filling forms and autonomously interacting with at least one of a button, checkbox, and pick list, at least by (page 232- 234, listing 23-1-2, Fig. 23-3-5, describes how a workflow can be recorded which creates a script describes in list 23-1-2, which implements actions to rendered elements, such as inputting the website address into the rendered address field, entering a search term into the rendered search bar of corresponding webpage, clicking the submit button, saving the page of results, navigating to another page, etc.  And replaying the workflow to implement the actions recorded; Chapter 6, further 
As per claim 2, claim 1 is incorporated and Schrenk further discloses:
wherein the executable instructions are further programmed to cause the at least one processor to select, from the set of possible actions, the action corresponding to each rendered element of the one or more rendered elements that is most likely to lead toward the goal by: selecting the action from the set of possible actions using a learning cell, at least by (disclosing the libraries and scripts (e.g. learning cell) which are selected to be included into the executable instruction for the webbot, such libraries have selectable actions, each performing certain tasks on rendered elements, see pg. 41 where parse library and php/curl library is describes, where corresponding scripts providing the ability to parse and download rendered elements, other libraries and corresponding scripts are described throughout the document which provides abilities such as performing queries, retrieving http codes, address resolution, parsing links, email, implement spiders (see Listing 17-1 on page 175).  Also other scripts provides as shown above, see page 232- 234, listing 23-1-2, Fig. 23-3-5, where the script implements actions to rendered elements, such as inputting the website address into the rendered address field, entering a search term into the rendered search bar of corresponding webpage, clicking the submit button, saving the page of results, navigating to another page, etc.  And replaying the workflow to implement the actions recorded; Chapter 6, further describes defined workflow provided by a written script (see page. 72, Listing 6-
As per claim 6, claim 1 is incorporated and Schrenk discloses:
wherein the virtual mouse is an application mouse executing within the web browser, at least by (page. 70, Sec. Event Triggers, describes scripts which emulates triggering events such as mouse click or mouseout events, see also page.234, Listing 23-2 where the script related to the retendered elements identified underlying HTML tag, performs a click, such script related to the HTML tag (e.g. an application mouse) provides the virtual mouse click within the web browser.)
As per claim 7, claim 6 is incorporated and Schrenk discloses:
wherein the executable instructions are further programmed to cause the at least one processor to implement the action corresponding to each rendered element of the one or more rendered elements by performing the action corresponding to each rendered element of the one or more rendered elements using a system mouse that is different from the application mouse and is executing outside of the web browser, at least by ( page. 232, Listing 23-1 where playing the recorded script would create mouse click events at particular coordinates of the page as such the scripts uses the system mouse to perform a click positioned over a particular coordinate there for the mouse click is performed outside of the web browser as it is merely positioning the mouse at a particular physical location)
As per claim 8, claim 1 is incorporated and Schrenk discloses:
wherein the executable instructions are further programmed to cause the at least one processor to implement the workflow without intervention by a human user, at least by (page. 237 where the webbot provided by the macro is ran and the script (e.g. workflow) is executed without intervention by a human user, Chapter 6 further describes how web forms can be fill and submitted (e.g. workflow) with out intervention by a human user)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrenk in view of Goodman et al. (US 20050257148 A1).
As per claim 3, claim 2 is incorporated and Schrenk fails to disclose:
wherein the executable instructions are further programmed to cause the at least one processor to update the learning cell according to a result of the action.
However, Goodman et al. (US 20050257148 A1) teaches the above limitations at least by (paragraph [0081] teaches the ability to learn from an auto form fill action where the result is not what the user wants and corrects the auto form fill, and the autofill updates itself with the corrected information (e.g. update the learning cell according to a result of the action).
Goodman into the teaching of Schrenk as they related to automated web activity and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of using machine learning to improve automatic form fill, see Abstract of Goodman.
As per claim 4, claim 3 is incorporated and Schrenk fails to disclose:
wherein the learning cell includes a machine learning model.
However, Goodman et al. (US 20050257148 A1) teaches the above limitations at least by (paragraph [0048, 0060, 0073] specifically discloses the machine learning model).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Goodman into the teaching of Schrenk as they related to automated web activity and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of using machine learning to improve automatic form fill, see Abstract of Goodman.
As per claim 5, claim 3 is incorporated and Schrenk fails to disclose:
wherein the executable instructions are further programmed to cause the at least one processor to select, from the set of possible actions, the action corresponding to each rendered element of the one or more rendered elements that is most likely to lead toward the goal by: selecting the action as corresponding to a first node in a node map corresponding to the URL and likely to advance to a webpage corresponding to a second node in the node map connected to the first node.
Goodman et al. (US 20050257148 A1) teaches the above limitations at least by (paragraph [0052, 0065-0080] describes how each form field is mapped to particular action of filling them with the correct information from a set of possible information (e.g. set of possible actions).  Where each form field of a form is each node (e.g. first, second, third, etc. node) corresponding to the URL that comprises the form see para. 0062 where the HTML web form is described.  Furthermore the action of traversing the form field and selected the appropriate information to fill in the form, leads to the goal of filling the form for check out (see para. 0039).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Goodman into the teaching of Schrenk as they related to automated web activity and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of using machine learning to improve automatic form fill, see Abstract of Goodman.
Regarding claim 16, Schrenk discloses:
system comprising: at least one processor; and memory operably connected to the at least one processor, the memory storing a knowledge base and executable instructions programmed to cause the at least one processor to: receive a workflow referencing a plurality of webpages of a website,
access a learning cell mapping each state of a plurality of states to an action of a plurality of actions, at least by (page 232 listing 23-1, which recorded the mappings of each state and action in a script (learning cell), where the rendered state of an address bar is mapped to the action entering an address, and the location of the state of search bar in the rendered webpage is mapped to the action of entering text for search, the position of the state of submit button is mapped to the action of clicking etc.)
and process the workflow according to the learning cell by iteratively performing: for a current state of the workflow, determining an action mapped in the learning cell to the current state, the current state including a current goal within the workflow; performing the action, at least by (page 232- 234, listing 23-1-2, Fig. 23-3-5, which describes replaying the workflow captured to implement the actions recorded to rendered elements, such as inputting the website address into the rendered address field, entering a search term into the rendered search bar of corresponding webpage, clicking the submit button, saving the page of results, navigating to another page, etc.  
But Schrenk fails to specifically describe:
and updating the learning cell according to success of the action.
However, Goodman et al. (US 20050257148 A1) teaches the above limitations at least by (paragraph [0048] which describes a learned model (e.g. learning cell) that is updated based on successful learning of how the form is filled and with what value based on how the user successfully fills each form field).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Goodman into the teaching of Schrenk as Goodman.
As per claim 17, claim 16 is incorporated and Schrenk discloses:
wherein the current state of the workflow includes a current node in a node map being processed according to the workflow, at least by (page 232, listing 23-1-2, which recorded the mappings of each state and action in a script (learning cell), where the rendered state of an address bar is mapped to the action entering an address, and the location of the state of search bar in the rendered webpage is mapped to the action of entering text for search, the position of the state of submit button is mapped to the action of clicking etc. where each line in the workflow script is interpreted as a node and the workflow provides a map from one node to the next such as following the workflow script from entering a search term to clicking the submit button then capturing the results.)
As per claim 18, claim 16 is incorporated and Schrenk discloses:
wherein the plurality of actions include following a link and selecting a button, at least by (page 232-234, which describes the plurality of actions including following a link by entering the url and selection buttons like the submit button.
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrenk in view of Rawat et al. (US 20040068693 A1).
As per claim 9, claim 1 is incorporated and Schrenk discloses:
wherein the executable instructions are further programmed to cause the at least one processor to: direct the web browser to render, based on the code corresponding to the URL, the webpage by (a) rendering, by the web browser, the code corresponding to the URL a screen view of the webpage comprising the plurality of rendered elements, the plurality of rendered elements being a plurality of visually rendered elements and the plurality of locations on the webpage being a plurality of pixel locations on the screen view of the webpage; (b) following performing (a) identify each rendered element of one or more of the plurality of visually rendered elements by, for each pixel location of a plurality of pixel locations on the screen view of the webpage: (b1) positioning the virtual mouse in the each pixel location, at least by (page. 232-234, which describes the script (Listing 23-1) when played (e.g. executed) causes the browser to render the corresponding webpage identified by the URL (e.g. (a)), identify rendered elements on the page (e.g. (b1))and placing the virtual mouse at each coordinate location corresponding to rendered elements to carry out field input and submit button clicks (e.g. (b2))
But Schrenk fails to specificall disclose :
and (b2) following performing (bl) obtaining, from the code, the element- identification information corresponding to the each pixel location.
However, Rawat et al. (US 20040068693 A1) teaches the above limitations at least by (Fig. 1-2, paragraph [0041] describes field discovery, analysis of visible field labels, paragraph [0042-0044] also analyzes text expressions (ie. underlying code) and field labels (ie. underlying code) left, or right of the fields or predetermined direction and distances from the field and 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Rawat into the teaching of Schrenk as they related to automated web activity and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of improving automatic form fill, see Abstract of Rawat.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        11/4/2021